El Juez Asociado Se. Hernández,
después de exponer los hechos anteriores, emitió la siguiente opinión del Tribunal :
Aceptaoido todos los fundamentos de hecho y de derecho de la sentencia recurrida.
Considerando: que según el artículo 1562 de la Ley de Enjuiciamiento Civil, serán parte legítima para promover el juicio de desahucio, entre otros, los que tengan la pose-sión real de la finca á título de dueños, y con arreglo al artículo siguiente, procederá el desahucio contra las perso-nas que expresa en sus números 1 y 2, y además contra cualquiera otra que disfrute ó tenga en precario la finca, sea rústica ó urbana, sin pagar merced, siempre que fuere re-querida con un mes de anticipación para que la desocupe.
Cooisiderandoque estando como está inscrita en el Re-gistro de la Propiedad, á favor de Don Rafael Cobián Ro-meu, la finca á que se contrae el presente juicio, el dominio y la posesión civil que de ella tiene le dan la personalidad que requiere el artículo 1562 de la Ley de Enjuiciamiento Civil, anteriormente citada, para ejercitar la acción de de-sahucio que dedujo contra Don Macario Rivera Morales; y *88que éste, requerido con un mes de anticipación á la promo-ción del juicio, para que desocupara dicha finca, la está dis-frutando, ó tiene en precario, sin pagar retribución alguna desde 12 de Enero de 1901, fecha en que Cobián Romeu adquirió irrevocablemente el dominio de ella por el trans-curso del término señalado al pacto de retro, según el ar-tículo 1509 del Código Civil antiguo, sin que sea admisible la alegación hecha por el demandado de poseerla á título de usufructuario, pues ese título se extinguió en la misma fecha en que venció el pacto de retro, al tenor de lo que dispone el artículo 513 del mismo Código.
Considerando: que fundada, como se funda, la demanda de desahucio en el disfrute ó tenencia en precario de la finca por parte del apelante, cabe discutir y resolver en el juicio sobre la existencia de tal fundamento, teniendo en cuenta la prueba practicada, sin que para ello sea necesario que se haga declaración previa en otro juicio acerca^ de si Cobián Romeu ha adquirido irrevocablemente y por com-pleto la propiedad y posesión de la finca que le fué vendida por Rivera Morales.
Considerando: que las costas deben imponerse á las partes cuyas pretensiones se hubieren totalmente desestimado, según el artículo 63 de la Orden General Ño. 118, Série de 1899.
Vistos los textos legales ya citados.
Fallamos: que debemos confirmar y confirmamos la sen-tencia recurrida que dictó el Tribunal de Distrito de San Juan en 28 de Noviembre del año próximo pasado, con las costas de esta instancia también á cargo del apelante Don Macario Rivera Morales; y con devolución de los autos comuniqúese esta resolución al Tribunal expresado, para los efectos procedentes.
Jueces concurrentes: Sres. Presidente, Quiñones, y Aso-ciados Figueras y MacLeary.
El Juez Asociado Sr. Sulzbacher no formó Tribunal en la vista de este caso.